DISMISSED and Opinion Filed February 1, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01089-CV

HEATHER NICOLE SMITH AND MICHAEL THOMAS ARMSTRONG,
                       Appellants
                          V.
AMERICAN BEAUTY MILL A/K/A AMERICAN BEAUTY LOFTS, LTD.,
ACONITUM AMERICAN BEAUTY, LC, AND MERGE MANAGEMENT,
                     LLC, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-12203

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                             Opinion by Justice Smith

      Before the Court is Heather Nicole Smith and Michael Thomas Armstrong’s

motion for extension of time to file their notice of appeal from the trial court’s

September 2, 2020 judgment. The appeal follows the overruling by operation of law

of Smith and Armstrong’s motion for new trial and was filed December 16, 2020,

outside the ninety-day deadline set by Texas Rule of Appellate Procedure 26.1(a)

but within the fifteen-day extension period provided by appellate rule 26.3. See TEX.

R. APP. P. 26.1(a), 26.3. The extension motion explains that Armstrong has been
unable to effectively communicate with counsel “in the matter for which the appeal

is sought” because he was arrested after the judgment was signed and remains in

custody. The motion also notes the motion for new trial was overruled December

15, 2020.

      The timely filing of a notice of appeal is jurisdictional. Brashear v. Victoria

Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no

pet.) (op. on reh’g). To obtain an extension for filing a notice of appeal under rule

26.3, the party appealing must offer a reasonable explanation for the delay in filing.

See TEX. R. APP. P. 10.5(b)(1)(C), 26.3(b). The Texas Supreme Court has defined a

“reasonable explanation” as “[a]ny plausible statement of circumstances indicating

that failure to file within the [specified] period was not deliberate or intentional, but

was the result of inadvertence, mistake, or mischance.” Hone v. Hanafin, 104

S.W.3d 884, 886 (Tex. 2003) (per curiam) (quoting Meshwert v. Meshwert, 549

S.W.2d 383, 384 (Tex. 1977)). “Any conduct short of deliberate or intentional

noncompliance qualifies as inadvertence, mistake, or mischance[.]” Garcia v.

Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989).

      The explanations provided by Smith and Armstrong in their extension motion

do not show that the failure to file the notice of appeal within ninety days of

judgment was “the result of inadvertence, mistake, or mischance.” To the extent

Armstrong was unable to effectively communicate with counsel due to his

incarceration, the law is settled that the need for additional time to communicate

                                          –2–
about an appeal does not constitute a “reasonable explanation” for purposes of

extending the time to file a notice of appeal. Aero at Sp. Z.O.O. v. Gartman, 469

S.W.3d 314, 317 n.2 (Tex. App.—Fort Worth 2015, no pet.). Moreover, that

Armstrong may have been unable to communicate with counsel does not explain

why Smith did not timely file her notice of appeal. To the extent that Smith and

Armstrong both waited for the motion for new trial to be overruled by operation of

law to decide whether to appeal, the law is also settled that the need for additional

time to assess and decide whether to appeal is not a “reasonable explanation” within

the meaning of rule 26.3. See id.; see also Daniel v. Daniel, 05-17-00469-CV, 2017

WL 2645432, at *1 (Tex. App.—Dallas June 20, 2017, no pet.) (mem. op.)

(intentionally waiting for trial court to hear or rule on motion for new trial not

reasonable excuse for untimely notice of appeal).       Accordingly, we deny the

extension motion and dismiss the appeal. See TEX. R. APP. P. 42.3(a); Brashear, 302

S.W.3d at 545.



                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

201089F.P05




                                        –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

HEATHER NICOLE SMITH AND                      On Appeal from the 193rd Judicial
MICHAEL THOMAS                                District Court, Dallas County, Texas
ARMSTRONG, Appellants                         Trial Court Cause No. DC-18-12203.
                                              Opinion delivered by Justice Smith,
No. 05-20-01089-CV          V.                Chief Justice Burns and Justice
                                              Molberg participating.
AMERICAN BEAUTY MILL
A/K/A AMERICAN BEAUTY
LOFTS, LTD., ACONITUM
AMERICAN BEAUTY, LC AND
MERGE MANAGEMENT, LLC,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees American Beauty Mill a/k/a American Beauty
Lofts, Ltd., Aconitum American Beauty, LC and Merge Management, LLC recover
their costs, if any, of this appeal from appellants Heather Nicole Smith and Michael
Thomas Armstrong.


Judgment entered February 1, 2021.




                                        –4–